CAMPBELL, Judge.
The appellant appeals only the imposition of his sentence of thirty years imprisonment for the offense of aggravated battery with a firearm. Utilizing section 775.-087(1), Florida Statutes (1981), the trial judge enhanced the appellant’s aggravated battery conviction because of his use of a firearm from a felony of the second degree, punishable by a maximum sentence of fifteen years imprisonment, to a felony of the first degree, punishable by a maximum sentence of thirty years imprisonment.
We agree with all of our sister courts in holding that aggravated battery is already an enhanced penalty offense not subject to being further enhanced by the use of section 775.087(1). Webb v. State, 410 So.2d 944 (Fla. 1st DCA 1982); Reeder v. State, 399 So.2d 445 (Fla. 5th DCA 1981); Blanton v. State, 388 So.2d 1271 (Fla. 4th DCA 1980); Knight v. State, 374 So.2d 1065 (Fla. 3d DCA 1979).
Accordingly, we reverse the appellant’s sentence to thirty years imprisonment and remand for the trial court to impose a sentence not to exceed fifteen years for the aggravated battery. The imposition of the minimum mandatory three years pursuant to section 775.087(2) was proper.
REVERSED and REMANDED.
SCHEB, A.C.J., and RYDER, J., concur.